By the Court,

Cowen, J.
All the objections, either in arrest or on the bill of exceptions, are clearly without foundation, except that which denies that the action can be brought in the name of the president; and this, we think, cannot be sustained. It is true that the company did not come into existence as a corporation till several months after the defendant’s subscription purports to have been made, and the power of the president to sue under the twenty-first section did not arise, till that time. (Vid. Sess. Laws of 1838, § 15, 16, 21, pp. 249, 250.) The contract, though dated before, must be considered as taking effect only from the first of January; and though the money was in terms payable to the directors, or such person as they should appoint, this was no more than a designation of the agents to receive sums really due to the corporation. The articles declaring the association to be under *155the statute, such an intent is plain. In legal effect, then, the contract of the defendant was made on the first of January, and was then to pay the corporation the amount subscribed, in such instalments as the subscription provided for. . This amount then became a debt due to the corporation; and so within the words of the twenty-first section, which gives an action in the president’s name.
The motions in arrest and for a new trial are denied.
Ordered accordingly.
*157CASES. ARGUED AND DETERMINED m THE COURT FOR THE CORRECTION OF ERRORS OF THE STATE OF NE W-YORK, IN OCTOBER AND DECEMBER, 1841.